      Case 3:18-cv-01586-JSC Document 822 Filed 05/25/21 Page 1 of 2




John J. Duffy (SB No. 6224834)
Kevin M. Ringel (SB No. 6308106)
Andrew A. Lothson (SB No. 6297061)
SWANSON, MARTIN & BELL, LLP
330 N Wabash, Suite 3300
Chicago, Illinois 60611
Tel: (312) 321-9100; Fax: (312) 321-0990
jduffy@smbtrials.com
kringel@smbtrials.com
alothson@smbtrials.com

Marc G. Cowden (SB No. 169391)
Adam Stoddard (SB No. 272691)
SHEUERMAN, MARTINI, TABARI,
ZENERE & GARVIN
1033 Willow Street
San Jose, California 95125
Tel: (408) 288-9700; Fax: (408) 295-9900
mcowden@smtlaw.com
astoddard@smtlaw.com

Counsel for Defendant Chart Inc.



                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                          SAN FRANCISCO DIVISION

IN RE PACIFIC FERTILITY CENTER
LITIGATION                                 Case No. 3:18-cv-01586-JSC


                                           CHART’S OBJECTIONS TO
                                           PLAINTIFFS CALLING JEAN
                                           POPWELL ON MAY 26, 2021



                                           Judge: Hon. Jacqueline Scott Corley
             Case 3:18-cv-01586-JSC Document 822 Filed 05/25/21 Page 2 of 2




 1          Defendant Chart, Inc. (“Chart”), submits this Trial Brief regarding its objections to
 2   Plaintiffs calling Jean Popwell on Wednesday, May 26, 2021.
 3          On Monday, May 24, in accordance with the Court’s order for disclosing trial witnesses
 4   (and exhibits) two days before the witness would testify, Plaintiffs disclosed only Dr. Joseph
 5   Conaghan for live trial testimony on Wednesday, May 26. Three depositions are also set to be
 6   played on May 26.
 7          On Tuesday, May 24, shortly before 4 pm, Plaintiffs emailed Chart to inform that they
 8   “might” begin Jean Popwell’s direct examination on Wednesday, May 26 (instead of Thursday,
 9   May 27). Chart objects to this disclosure as untimely.
10
11                                               Respectfully submitted,
12   Dated: May 25, 2021                         By: /s/Andrew A. Lothson
                                                 Marc G. Cowden (SB No. 169391)
13
                                                 Adam Stoddard (SB No. 272691)
14                                               SHEUERMAN, MARTINI, TABARI,
                                                 ZENERE & GARVIN
15                                               1033 Willow Street,
                                                 San Jose, California 95125
16
                                                 Tel: (408) 288-9700
17                                               Fax: (408) 295-9900
                                                 mcowden@smtlaw.com
18                                               astoddard@smtlaw.com
19                                               John J. Duffy (SB No. 6224834)
                                                 Kevin M. Ringel (SB No. 6308106)
20                                               Andrew A. Lothson (SB No. 6297061)
21                                               SWANSON, MARTIN & BELL, LLP
                                                 330 N Wabash, Suite 3300
22                                               Chicago, Illinois 60611
                                                 Tel: (312) 321-9100
23                                               Fax: (312) 321-0990
24                                               jduffy@smbtrials.com
                                                 kringel@smbtrials.com
25                                               alothson@smbtrials.com
26
                                                 Counsel for Defendant Chart, Inc.
27
28
                                                     2
      CHART’S SUBMISSION IN RESPONSE TO THE COURT’S ORDER OF MAY 12, 2021
                           CASE NO. 3:18-CV-01586-JSC
